Exhibit 10.1

[g11421kai001.jpg]

Lease Agreement Number SOU121407

Lease Agreement

 

This Lease Agreement SOU121407, dated December 14, 2007, by and between FIDELITY
NATIONAL CAPITAL, INC. (the “Lessor”) with an office located at 7701 France
Avenue South, Suite 105, Edina, Minnesota 55435-5288 and Southwest Water Company
(the “Lessee”) with an office located at 624 South Grand Avenue, Suite 2900, Los
Angeles, California 90017.

 

Lessor hereby leases or grants to the Lessee the right to use, and Lessee hereby
rents and accepts the right to use, the equipment listed by serial number and
related services, and software and related services, on the Lease
Schedule(s) attached hereto or incorporated herein by reference from time to
time (collectively, the equipment, software and services are the “Equipment”),
subject to the terms and conditions hereof, as supplemented with respect to each
item of Equipment by the terms and conditions set forth in the appropriate Lease
Schedule. The term “Lease Agreement” shall include this Lease Agreement and the
various Lease Schedule(s) identifying each item of Equipment or the appropriate
Lease Schedule(s) identifying one or more particular items of Equipment.

 

1.             Term

This Lease Agreement is effective from the date it is executed by both parties.
The term of this Lease Agreement as to all Equipment designated on any
particular Lease Schedule shall commence on the Installation Date for all
Equipment on such Lease Schedule and shall continue for an initial period ending
that number of months from the Commencement Date as set forth in such Lease
Schedule (the “Initial Term”) and shall automatically continue from twelve month
period to twelve month period thereafter, at the Monthly Charges last in effect,
until terminated. The term of this Lease Agreement as to all Equipment
designated on any particular Lease Schedule may be terminated without cause at
the end of the Initial Term or the end of any twelve month period thereafter by
either party mailing written notice of its termination to the other party not
less than one-hundred twenty (120) days prior to such termination date. All such
terminations are effective only with respect to not less than all Equipment
under the applicable Lease Schedule. Notice of termination by Lessee may not be
revoked without Lessor’s written consent.

 

2.             Credit Review

For each Lease Schedule, Lessee agrees that Lessor may conduct a credit
investigation and review. In such event, Lessee shall provide, in a timely
manner, such financial information as Lessor may request. Lessee represents and
warrants that all such financial information accurately and completely presents
Lessee’s financial condition as of the date of execution of each Lease Schedule.

 

3.             Licensed Software

Any software listed in a Lease Schedule will be subject to Lessee’s separate
software license agreement with the owner or distributor (“Licensor”) except as
such agreement may conflict with the terms and conditions of the Lease Schedule.
Lessee shall comply with all non-conflicting terms and look solely to the
Licensor for satisfaction of all claims and warranties relating to the software.
Lessee’s obligations under a Lease Schedule will not be affected by any
termination of a software license agreement or any defect in or loss of the
software. Lessee is responsible for arranging delivery and installation of the
software.

 

4.             Commencement Date, Acceptance and Selection

The Installation Date for each item of Equipment shall be the day said item of
Equipment is installed at the Location of Installation, is ready for use, and
accepted in writing by the Lessee. The Commencement Date for any Lease Schedule
is the first day of the first month following installation of all the Equipment
of the Lease Schedule, unless the latest Installation Date for any Equipment on
the Lease Schedule falls on the first day of the month, in which case that is
the Commencement Date. Lessee shall complete, execute and deliver a Certificate
of Acceptance to Lessor upon installation of the Equipment.

 

5.             Lease Charge

The lease charges for the Equipment leased pursuant to this Lease Agreement
shall be the aggregate “Monthly Lease Charge(s)” as set forth on each and every
Lease Schedule executed pursuant hereto (the aggregate “Monthly Lease Charge(s)”
are the “Lease Charges”). Lessee agrees to pay to Lessor the Lease Charges in
accordance with the Lease Schedule(s), and the payments shall be made at
Lessor’s address indicated thereon. The Lease Charges shall be paid by Lessee
monthly in advance with the first full month’s payment due on the Commencement
Date. If the Installation Date does not fall on the first day of a month, then
the Lease Charge for the period from the Installation Date to the Commencement
Date (the “Interim Period”) shall be an amount equal to the “Monthly Lease
Charge” divided by thirty (30) and multiplied by the number of days from and
including the Installation Date to the Commencement Date, and such amount shall
be due and payable upon receipt of an invoice from Lessor (the “Interim Lease
Charge”). Charges for taxes made in accordance with Section 6 below, and all
other charges made under any other provision of this Lease Agreement and payable
by Lessee, shall be paid to Lessor at Lessor’s address specified on the Lease
Schedule(s) on the date specified in invoices delivered to Lessee. If payment as
specified above is not received by Lessor on the due date, Lessee agrees to and
shall, to the fullest extent permitted by law, pay on demand, as a late charge,
an amount equal to five percent (5%), or the maximum percentage allowed by law
if less, of the amount past due (“Late Charges”). Late Charges shall be charged
and added to any past due amount on the date such payment is due and every
thirty (30) days thereafter until all past due amounts are paid in full to
Lessor.

 

6.             Taxes

In addition to the Lease Charges and Late Charges (if any) set forth in
Section 5 above, Lessee shall reimburse Lessor for all license or registration
fees, assessments, charges, sales and use taxes, rental taxes, gross receipts
taxes, personal property taxes and other taxes now or hereafter imposed by any
government, agency, province or otherwise upon the Equipment, the Lease Charges
or upon the ownership, leasing, renting, purchase, possession or use of the
Equipment, whether the same be assessed to Lessor or Lessee (the “Taxes”).
Lessor shall file all property tax returns and pay all Taxes when due. Lessee,
upon written notice to Lessor, may, in Lessee’s own name, contest or protest any
Taxes, and Lessor shall honor any such notice except when in Lessor’s sole
opinion such contest is futile or will cause a levy or lien to arise on the
Equipment or cloud Lessor’s title thereto. In addition, Lessee shall (i) be
responsible to Lessor for the payment and discharge of any penalties or interest
as a result of Lessee’s actions or inactions; and (ii) indemnify Lessor and hold
it harmless from any damages, claims or charges which may result from contesting
or protesting any Taxes. Lessee is hereby appointed attorney-in-fact of Lessor
solely to declare, file and pay all of the Taxes when due and owing for any
period assessed while Lessee is in possession of the Equipment. Nothing herein
shall be construed to require Lessee to be responsible for any federal or state
taxes or payments in lieu thereof, imposed upon or measured by the net income of
Lessor, or state franchise taxes of Lessor, or except as provided hereinabove,
any penalties or interest resulting from Lessor’s failure to timely remit such
tax payments.

 

7. Delivery and Freight Costs

 

All transportation charges upon the Equipment for delivery to Lessee’s
designated Location of Installation shall be paid by Lessee. In addition, all
rigging, drayage charges, structural alterations, rents of heavy equipment
and/or other expense necessary to place the Equipment at the Location of
Installation shall be promptly paid by Lessee. Lessee shall accept delivery of
the Equipment and allow the Equipment to be installed within five (5) days after
delivery.

 

8. Installation

 

Lessee agrees to pay for the actual installation of the Equipment at the
Location of Installation or any other location authorized under this Agreement.
Lessee shall make available and agrees to pay for all costs associated with
providing a suitable place of installation and necessary electrical power,
outlets and air conditions required for operating the Equipment as defined in
the Equipment manufacturer’s installation manual or instructions, or as
otherwise required by the Equipment manufacturer. All supplies consumed or
required by the Equipment shall be furnished and paid for by Lessee.

 

9. Return to Lessor

 

On the day following the last day Lessee is entitled or obligated to possess and
use the Equipment as set forth on the applicable Lease Schedule (the “Return
Date”), Lessee shall cause and pay for the Equipment on that Lease Schedule to
be deinstalled, packed (using the manufacturer’s standard packing materials),
insured for transportation at the Casualty Loss Value, and shipped to a location
designated in writing by Lessor (the “Return Location”) in good repair,
condition and working order, ordinary wear and tear alone excepted. In addition,
Lessee shall, at its expense, (i) cause each returned piece of Equipment to be
repaired as necessary to qualify for maintenance by the manufacturer and to
contain all current manufacturer-prescribed engineering changes; and (ii) erase
all software resident in Lessee’s computer memory.

 

If the Equipment on the applicable Lease Schedule is not at the Return Location
within ten (10) days of the Return Date, or Lessee fails to deinstall the
Equipment on the Return Date, then any written notice of termination delivered
by Lessee shall become void and Lessee shall be treated as a holdover tenant for
all of the Equipment in the Lease Schedule for an additional term of twelve (12)
months and shall continue to pay the Monthly Lease Charges last in effect and
continue to perform all of its other obligations in accordance with this Lease
Agreement. In no event may Lessee avoid the effect of the preceding sentence by
returning less than all of the Equipment listed on the applicable Lease Schedule
or by returning substituted Equipment unless Lessor, in its sole discretion,
shall expressly agree in writing.

 

1 of 4

--------------------------------------------------------------------------------


 

The above provisions shall not derogate from Lessor’s right, to be exercised in
its sole discretion, to obtain return of all Equipment on the Return Date, or to
declare an Event of Default for any failure of Lessee to so return the
Equipment. Irrespective of any other provision hereof, Lessee will bear the risk
of damage from fire, the elements or otherwise, and the risk of loss or theft,
until delivery of the Equipment to the Return Location. At such time as the
Equipment is delivered to the Lessor at the Return Location, the Equipment will
be at the risk of Lessor.

 

10.           Maintenance

Lessee, at its sole expense, shall maintain the Equipment in good repair,
condition and working order. Lessee shall enter into, pay for and maintain in
force during the entire term of any Lease Schedule, a maintenance agreement with
the manufacturer of the Equipment providing for continuous uninterrupted
maintenance of the Equipment (the “Maintenance Agreement”). Lessee will cause
the manufacturer to keep the Equipment in good repair, condition and working
order in accordance with the provisions of the Maintenance Agreement and make
all necessary adjustments and repairs to the Equipment. The manufacturer is
hereby authorized to accept the directions of Lessee with respect thereto.
Lessee agrees to allow the manufacturer full and free access to the Equipment.
All maintenance and service charges, whether under the Maintenance Agreement or
otherwise, and all expenses, if any, of the manufacturer’s customer engineers
incurred in connection with maintenance and repair services, shall be promptly
paid by Lessee. Upon the termination of any Lease Schedule or this Lease
Agreement, Lessee warrants that the Equipment shall be eligible for the
manufacturer’s standard maintenance agreement. Lessee agrees to reimburse Lessor
for any costs it incurs in making the Equipment eligible for such standard
maintenance.

 

11.           Location, Ownership and Use

The Equipment shall, at all times, be the sole and exclusive property of Lessor,
subject to the parties’ rights under any applicable software license agreement.
Lessee shall have no right, title or interest in the Equipment outside of the
leasehold interest created by the Lease Schedule. Lessee shall have no right or
property interest therein, except for the right to use the Equipment in the
normal operation of its business at the Location of Installation or as otherwise
authorized herein; provided, however, that software use shall be in accordance
with the terms and conditions of the applicable software license agreement.
Notwithstanding anything to the contrary above, Lessee (i) shall use the
Equipment in a careful and proper manner, and comply with all of the
manufacturer’s instructions, governmental rules, regulations, requirements and
laws, and all insurance requirements (if any), with regard to the use, operation
and maintenance of the Equipment; and (ii) shall not use or permit the use of
the Equipment for any purpose which, according to the specifications of the
manufacturer, the Equipment is not designed or reasonably suited.

 

The Equipment is and shall remain personal property of the Lessor even if
installed in or attached to real property. Lessor shall be permitted to display
notice of its ownership on the Equipment by means of a suitable stencil, label
or plaque affixed thereto.

 

Lessee shall keep the Equipment at all times free and clear from all liens,
claims, levies, encumbrances, security interests and processes, of any nature
whatsoever. Lessee shall give Lessor immediate notice of any such attachment or
other judicial process affecting any of the Equipment. Without Lessor’s written
permission, Lessee shall not attempt to or actually: (i) pledge, lend, create a
security interest in, sublet, exchange, trade, assign, swap, use for an
allowance or credit or otherwise; (ii) allow another to use; (iii) part with
possession; (iv) dispose of; or (v) remove from the Location of Installation,
any item of Equipment. If any item of Equipment is exchanged, assigned, traded,
swapped, used for an allowance or credit or otherwise to acquire new or
different equipment (the “New Equipment”) without Lessor’s prior written
consent, then all of the New Equipment shall become Equipment owned by Lessor
subject to this Lease Agreement and the applicable Lease Schedule.

 

Any feature(s) installed on the Equipment at the time of delivery which are not
specified on the Lease Schedule(s) are and shall remain the sole property of the
Lessor. Lessee shall cause the Equipment to be operated in accordance with the
applicable vendor’s or manufacturer’s manual of instructions by competent and
qualified personnel.

 

12.           Financing Statement

Lessee hereby authorizes Lessor to execute and file financing statements and/or
continuation statements under the Uniform Commercial Code on Lessee’s behalf and
to file such documents in all places where necessary to perfect Lessor’s
interest in the Equipment. Lessee agrees to execute any such instruments as
Lessor may request from time to time.

 

13.           Alterations and Attachments

Upon prior written notice to Lessor, Lessee may, at its own expense, make minor
alterations in or add attachments to the Equipment, provided such alterations
and attachments shall not interfere with the normal operation of the Equipment
and do not otherwise involve the pledge, assignment, exchange, trade or
substitution of the Equipment or any component or part thereof. All such
alterations and attachments to the Equipment shall become part of the Equipment
leased to Lessee and owned by Lessor. If, in Lessor’s sole determination, the
alteration or attachment reduces the value of the Equipment or interferes with
the normal and satisfactory operation or maintenance of any of the Equipment, or
creates a safety hazard, Lessee shall, upon notice from Lessor to that effect,
promptly remove the alteration or attachment at Lessee’s expense and restore the
Equipment to the condition the Equipment was in just prior to the alteration or
attachment.

 

14.           Loss and Damage

Lessee shall assume and bear the risk of loss, theft and damage (including any
government requisition, condemnation or confiscation) to the Equipment and all
component parts hereof from any and every cause whatsoever, whether or not
covered by insurance. No loss or damage to the Equipment or any component part
thereof shall impair any obligation of Lessee under this Lease Agreement, which
shall continue in full force and effect except as hereinafter expressly
provided. Lessee shall repair or cause to be repaired all damage to the
Equipment. In the event that all or part of the Equipment shall, as a result of
any cause whatsoever, become lost, stolen, destroyed or otherwise rendered
irreparably unusable or damaged (collectively, the “Loss”) then Lessee shall,
within five (5) days after the Loss, fully inform Lessor in regard thereto and
shall pay to Lessor the following amounts: (i) the Monthly Lease Charges (and
other amounts) due and owing under this Lease Agreement at the time of the Loss,
plus (ii) one-hundred twelve (112%) percent of the original cost of the
Equipment subject to the Loss amortized by the Monthly Lease Charges received by
Lessor during the Initial Term using an amortization rate of 350 basis points
over the interest rate of the three (3) year United States Treasury Note as
reported by The Wall Street Journal on the Commencement Date (collectively, the
sum of (i) plus (ii) shall be the “Casualty Loss Value”). Upon receipt by Lessor
of the Casualty Loss Value: (i) the applicable Equipment shall be removed from
the Lease Schedule; and (ii) Lessee’s obligation to pay Lease Charges associated
with the applicable Equipment shall cease. Lessor may request, and Lessee shall
complete, an affidavit(s), which swears out the facts supporting the Loss of any
item of Equipment.

 

15.           Insurance

Until the Equipment is returned to Lessor or as otherwise herein provided,
whether or not this Lease Agreement has terminated as to the Equipment, Lessee
at its expense, shall maintain: (i) property and casualty, fire and extended
coverage insurance against loss, theft, damage or destruction of the Equipment
in an amount not less than the Casualty Loss Value, which insurance shall name
Lessor or its assigns as sole loss payee; and (ii) comprehensive public
liability and third-party property insurance against claims for bodily injury,
death and/or property damage arising out of the use, ownership, possession,
operation or condition of the Equipment, together with such other insurance as
may be required by law, which names Lessor and its assigns as additional loss
payees. The insurance shall cover the interest of both the Lessor and Lessee in
the Equipment, or as the case may be, shall protect both the Lessor and Lessee
in respect to all risks arising out of the condition, delivery, installation
maintenance, use or operation of the Equipment.

 

All such insurance shall (i) provide for thirty (30) days prior written notice
to Lessor of cancellation, restriction, or reduction of coverage; and (ii) be
maintained with an insurance company which is at least “A” rated by A.M. Best.
No such insurance shall be subject to any co-insurance clause. Lessee hereby
irrevocably appoints Lessor as Lessee’s attorney-in-fact to make claim for,
receive payment of and execute and endorse all documents, checks or drafts for
loss or damage or return premium under any insurance policy issued on the
Equipment. Prior to installation of the Equipment, all policies or certificates
of insurance shall be delivered to Lessor by Lessee. The proceeds of any loss or
damage insurance shall be payable to Lessor, but Lessor shall remit all such
insurance proceeds to Lessee for the purpose of restoring the Equipment to
working order or its condition prior to the loss at such time as Lessee either
(i) provides Lessor satisfactory proof that the damage has been repaired and the
Equipment has been restored to good working order and condition; or (ii) pays to
lessor the Casualty Loss Value. It is understood and agreed that any payments by
the Lessee or its insurance carrier for loss or damage of any kind whatsoever to
the Equipment are not made as accelerated rental payments or adjustments of
rental, but are made solely as indemnity to Lessor for loss or damage of its
Equipment. Lessee shall not make adjustments with insurers except with Lessor’s
prior written consent.

 

16.           Enforcement of Warranties

Upon receipt of a written request from Lessee, Lessor shall, so long as this
Lease Agreement is in force, take all reasonable action requested by Lessee to
enforce the Equipment manufacturer’s warranties, expressed or implied, issued on
or applicable to the Equipment, which are enforceable by Lessor in its own name.
Lessor shall obtain for Lessee all service furnished by manufacturer in
connection therewith; provided, however, that Lessor shall not be required to
commence any suit or action or resort to litigation to enforce any such warranty
unless Lessee shall first pay to Lessor in advance all expenses in connection
therewith, including attorneys’ fees.

 

If any such warranty shall be enforceable by Lessee in its own name, Lessee
shall, upon receipt of written request from Lessor, so long as this Lease
Agreement is in force, take all reasonable action requested by Lessor to enforce
any such warranty which is enforceable by Lessee in its own name; provided,
however, that Lessee shall not be obligated to commence any suit or action or
resort to litigation to enforce any such warranty unless Lessor shall pay for
all expenses in connection therewith.

 

17.           Warranties, Disclaimers and Indemnity

Lessor warrants that at the time the Equipment is delivered to Lessee, Lessor
will have full right, power and authority to lease the Equipment to Lessee.
EXCEPT FOR THE WARRANTY IN THE SENTENCE IMMEDIATELY PRECEDING THIS ONE, LESSOR
DOES NOT MAKE ANY WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT

 

 

2 of 4

--------------------------------------------------------------------------------


 

LIMITATION: THOSE OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR
USE, OF CONDITION, PERFORMANCE, SUITABILITY OR DESIGN, OR CONFORMITY TO ANY LAW,
RULE, REGULATION, AGREEMENT OR SPECIFICATION, OR OF INFRINGEMENT OR ANY PATENT,
TRADE SECRET, TRADEMARK, COPYRIGHT OR OTHER INTANGIBLE PROPERTY RIGHT. LESSEE
ACKNOWLEDGES THAT IT IS NOT RELYING ON LESSOR’S SKILL OR JUDGMENT TO SELECT OR
FURNISH GOODS SUITABLE FOR ANY PARTICULAR PURPOSE AND THAT THERE ARE NO
WARRANTIES CONTAINED IN THIS LEASE AGREEMENT. LESSOR SHALL HAVE NO LIABILITY TO
LESSEE (OR ANY OTHER PERSON OR ENTITY), NOR SHALL LESSEE ABATE PAYMENTS, FOR ANY
LOSS, CLAIM OR DAMAGE OF ANY NATURE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY,
INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY BY THE EQUIPMENT, ANY INADEQUACY
THEREOF, DEFICIENCY OR DEFECT THEREIN WHETHER KNOWN OR KNOWABLE BY LESSOR), BY
ANY INCIDENT WHATSOEVER ARISING IN CONNECTION THEREWITH, WHETHER IN STICT
LIABILITY OR OTHERWISE, OR IN ANY WAY RELATED TO OR ARISING OUT OF THIS LEASE
AGREEMENT OR ANY LEASE SCHEDULE.

 

LESSEE EXPRESSLY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE
UNDER ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE AND ANY RIGHTS NOW OR HEREAFTER
CONFERRED UPON A LESSEE BY STATUTE OR OTHERWISE THAT MAY LIMIT OR MODIFY
LESSOR’S RIGHTS AS DESCRIBED IN THIS SECTION OR OTHER SECTIONS OF THIS LEASE
AGREEMENT.

 

LESSEE ACKNOWLEDGES AND AGREES: (A) LESSOR HAS NOT MADE ANY REPRESENTATION,
WARRANTY OR PROMISE MADE BY ANY SUPPLIER; NEITHER SUPPLIER NOR LESSOR IS AN
AGENT FOR THE OTHER AND LESSOR WILL NOT BE BOUND BY OR LIABLE FOR ANY
REPRESENTATION, WARRANTY OR PROMISE MADE BY SUPPLIER; (B) LESSOR WILL NOT BE
LIABLE FOR ANY FAILURE OF ANY EQUIPMENT OR ANY DELAY IN ITS DELIVERY OR
INSTALLATION; AND (C) LESSEE HAS SELECTED ALL EQUIPMENT WITHOUT LESSOR’S
ASSISTANCE. NO DEFECT, UNMERCHANTABILITY OR UNFITNESS OF THE EQUIPMENT SHALL
RELIEVE LESSEE OF THE OBLIGATION TO PAY RENT OR PERFORM OTHER OBLIGATIONS UNDER
THIS LEASE.

 

Lessee agrees that Lessor shall not be liable to Lessee for, and Lessee shall
indemnify, defend and hold Lessor harmless with respect to, any claim from a
third party for any liability, claim, loss, damage, cost or expense of any kind
or nature, whether based upon a theory of strict liability or otherwise, caused,
directly or indirectly, by: (i) the inadequacy of any item of Equipment,
including software, for any purpose; (ii) any deficiency or any latent or other
defects in any Equipment, including software, whether or not detectable by
Lessee; (iii) the selection, manufacture, purchase, acceptance, rejection,
ownership, delivery, installation, lease, possession, maintenance, operation,
use or performance of any item of Equipment, including software; (iv) any
interruption or loss of service, use or performance of any item of Equipment,
including software; (v) patent, trademark, copyright or other intellectual
property infringement; or (vi) any loss of business or other special, incidental
or consequential damages whether or not resulting from any of the foregoing.
Lessee’s duty to defend and indemnify Lessor shall survive the expiration,
termination, cancellation or assignment of this Lease Agreement or a Lease
Schedule and shall be binding upon Lessee’s successors and permitted assigns.

 

18.           Event of Default

The occurrence of any of the following events shall constitute an Event of
Default under this Lease Agreement and/or any Lease Schedule:

(1) The nonpayment by Lessee of any Lease Charges when due, or the nonpayment by
Lessee of any other sum required hereunder to be paid by Lessee which nonpayment
continues for a period of ten (10) days from the date when due;

(2) The failure of Lessee to perform any other term, covenant or condition of
this Lease Agreement, any Lease Schedule or any other document, agreement or
instrument executed pursuant hereto or in connection herewith which is not cured
within ten (10) days after written notice thereof from Lessor;

(3) Lessee attempts to or does remove, transfer, sell, swap, assign, sublease,
trade, exchange, encumber, receive an allowance or credit for, or part with
possession of, any item of Equipment;

(4) Lessee ceases doing business as a going concern, is insolvent, makes an
assignment for the benefit of creditors, fails to pay its debts as they become
due, offers a settlement to creditors or calls a meeting of creditors for any
such purposes, files a voluntary petition in bankruptcy, is subject to an
involuntary petition in bankruptcy, is adjudicated bankrupt or insolvent files
or has filed against it a petition seeking any reorganization, arrangement or
composition, under any present or future statute, law or regulation.

(5) Any of Lessee’s representations or warranties made herein or on any
statement or certificate at any time given in writing pursuant hereto or in
connection herewith shall be false or misleading in any material respect;

(6) Lessee defaults under or otherwise has accelerated any material obligation,
credit agreement, loan agreement, conditional sales contract, lease, indenture
or debentures; or Lessee defaults under any other agreement now existing or
hereafter made with Lessor;

(7) The breach or repudiation by any person or entity of any guaranty,
subordination agreement or other agreement running in favor of Lessor obtained
in connection with this Lease Agreement; or

(8) A change of control of Lessee, whether by merger, acquisition, asset sale or
otherwise, provided that, in the event of a change of control, Lessor’s written
consent shall constitute a waiver of this restriction and if, but only if,
Lessee provides Lessor with such information as Lessor requests regarding the
change of control, Lessor shall not unreasonably withhold consent. In the event
of any sale of assets by Lessee as part of a change of control, all of Lessee’s
assets sold shall remain available to satisfy a judgment for Lessor arising from
a default under this Lease Agreement of provisions in the asset sale or other
agreement effecting the change of control absolving the purchaser or surviving
entity of such liability.

 

19.           Remedies

Should any Event of Default occur, Lessor may, in order to protect its interest
and reasonably expected profits, with or without notice or demand upon Lessee,
pursue and enforce, alternatively, successively and/or concurrently, any one or
more of the following remedies:

 

(1) Recover from Lessee all accrued and unpaid Lease Charges and other amounts
due and owing on the date of the default;

(2) Recover from Lessee from time to time all Lease Charges and other amounts as
and when becoming due hereunder.

(3) Accelerate, cause to become immediately due and recover the present value of
all Lease Charges and other amounts due and/or likely to become due hereunder
from the date of the default to the end of the lease term using a discount rate
of five percent (5%).

(4) Cause to become immediately due and payable and recover from Lessee the
Casualty Loss Value of the Equipment;

(5) Terminate any or all of the Lessee’s rights, but not its obligations,
associated with the lease of the Equipment under this Lease Agreement or any
Lease Schedule;

(6) Retake (by Lessor, independent contractor, or by requiring Lessee to
assemble and surrender the Equipment in accordance with the provisions of
Section 9 above) possession of the Equipment without terminating the Lease
Schedule or the Lease Agreement free from claims by Lessee which claims are
hereby expressly waived by Lessee;

(7) Require Lessee to deliver the Equipment to a location designated by Lessor;

(8) Proceed by court action to enforce performance by Lessee of its obligations
associated with any Lease Schedule and/or this Lease Agreement; and/or

(9) Pursue any other remedy lessor may otherwise have under this Agreement, at
law, in equity or otherwise, and recover damages and expenses (including
attorney’s fees) incurred by Lessor by reason of the Event of Default.

 

Upon repossession of the Equipment, Lessor shall have the right to lease, sell
or otherwise dispose of such Equipment in a commercially reasonable manner, with
or without notice, at a public or private sale, and apply the net proceeds
thereof to the amounts owed by Lessee hereunder. For purposes of this paragraph,
net proceeds shall mean either: (i) the present value of the Monthly Lease
Charges to be received under the new lease using a term not to exceed the
remaining number of months in the Initial Term of the Lease Schedule in default
and a discount rate of twelve percent (12%); or (ii) the amount received in cash
upon the sale of the Equipment, less, in either event, all expenses incurred by
or for Lessor in connection with such lease or sale, including, but not limited
to, reconditioning and removal expenses, repair costs, commissions and
attorneys’ fees. If the net proceeds are not enough to satisfy all of the
amounts owed by Lessee hereunder, Lessee shall remain liable to Lessor for any
deficiency. Lessor’s pursuit and enforcement of any one or more remedies shall
not be deemed an election or waiver by Lessor of any other remedy. Lessor shall
not be obligated to sell or re-lease the Equipment. Any sale or re-lease may be
held at such place or places as are selected by Lessor, with or without having
the Equipment present. Any such sale or re-lease, may be at wholesale or retail,
in bulk or in parcels. Time and exactitude of each of the terms and conditions
of this Lease Agreement are hereby declared to be of the essence. Lessor may
accept past due payments without modifying the terms of this Lease Agreement and
without waiving any rights of Lessor hereunder.

 

20.           Costs and Attorneys’ Fees

In the event of any default, claim, proceeding, including a bankruptcy
proceeding, arbitration, mediation, counter-claim, action (whether legal or
equitable), appeal or otherwise, whether initiated by Lessor or Lessee (or a
debtor-in-possession or bankruptcy trustee), which arises out of, under, or is
related in any way to this Lease Agreement, any Lease Schedule, or any other
document, agreement or instrument executed pursuant thereto or in connection
therewith, or any governmental examination or investigation of Lessee which
requires Lessor’s participation (individually and collectively, the “Claim”),
Lessee, in addition to all other sums which Lessee may be called upon to pay
under the provisions of this Lease Agreement, shall pay to Lessor, on demand,
all costs, expenses and fees paid or payable in connection with the Claim,
including, but not limited to, attorneys’ fees and out-of-pocket costs,
including travel and related expenses incurred by Lessor or its attorneys.

 

21.           Lessor’s Performance Option

Should Lessee fail to make any payment or to do any act as provided by this
Lease Agreement, then Lessor shall have the right (but not the obligation),
without notice to Lessee of its intention to do so and without releasing Lessee
from any obligation hereunder to make or to do the same, to make advances to
preserve the Equipment or Lessor’s title thereto, and to pay, purchase, contest
or compromise any insurance premium, encumbrance, charge, tax, lien or other sum
which in the judgment of Lessor appears to affect the Equipment, and in
exercising any such rights, Lessor may incur any liability and expend whatever
amounts in its absolute discretion it may deem necessary therefor. All sums so
incurred or expended by Lessor shall be due and payable by Lessee within ten
(10) days of notice thereof.

 

3 of 4

--------------------------------------------------------------------------------


 

22. Quiet Possession and Inspection

 

Lessor hereby covenants with Lessee that Lessee shall quietly possess the
Equipment subject to and in accordance with the provisions hereof so long as
Lessee is not in default hereunder; provided, however, that Lessor or its
designated agent may, at any and all reasonable times during business hours,
enter Lessee’s premises for the purposes of inspecting the Equipment and the
manner in which it is being used.

 

23.           Assignments

This Lease Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Lessee, however,
shall not assign, transfer, pledge, mortgage, hypothecate or otherwise dispose
of this Lease Agreement, the Lease Schedule(s), the Equipment, or any interest
therein, or sublet any of the Equipment without first obtaining the prior
written consent of Lessor and its assigns, if any. Lessee acknowledges that the
terms and conditions of this Lease Agreement have been fixed in anticipation of
the possible assignment of Lessor’s rights under this Lease Agreement and in and
to the Equipment as collateral security to a third party (an “Assignee”) which
will rely upon and be entitled to the benefit of the provisions of this Lease
Agreement. Lessee agrees to provide Lessor or its assigns with Lessee’s most
recent audited and its most current financial statements. Lessee agrees with
Lessor and such Assignee to recognize in writing any such assignment within
fifteen (15) days after receipt of written notice thereof and to pay thereafter
all sums due to Lessor hereunder directly to such Assignee if directed by
Lessor, notwithstanding any defense, set-off or counterclaim whatsoever (whether
arising from a breach of this Lease Agreement or not) that Lessee may from time
to time have against Lessor. Upon such assignment, the Lessor shall remain
obligated to perform any obligations it may have under this Lease Agreement and
the Assignee shall (unless otherwise expressly agreed to in writing by the
Assignee) have no obligation to perform such obligations. Any such assignment
shall be subject to Lessee’s rights to use and possession of the Equipment so
long as Lessee is not in default hereunder.

 

24.           Survival of Obligations

All covenants, agreements, representation, and warranties contained in this
Lease Agreement, any Lease Schedules, or in any document attached thereto, shall
be for the benefit of Lessor and Lessee and their respective successors, any
permitted assignee or secured party and shall survive the execution and delivery
of this Lease Agreement and the expiration or other termination of this Lease
Agreement.

 

25.           Corporate Authority

The parties hereto covenant and warrant that the persons executing this Lease
Agreement and each Lease Schedule on their behalf have been duly authorized to
do so, and this Lease Agreement and any Lease Schedule constitute a valid and
binding obligation of the parties hereto. The Lessee will, if requested by
Lessor, provide to Lessor Certificates of Authority naming the officers of the
Lessee who have the authority to execute this Lease Agreement and any Lease
Schedules attached thereto.

 

26.           Landlords’ and Mortgagees’ Waiver

If requested, Lessee shall furnish waivers, in form and substance satisfactory
to Lessor, from all landlords and mortgagees of any premises upon which any
Equipment is located.

 

27.           Miscellaneous

This Lease Agreement, the Lease Schedule(s), attached riders and any documents
or instruments issued or executed pursuant hereto will have been made, executed
and delivered in and shall be governed by the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Minnesota. Lessee and
Lessor consent to jurisdiction of any local, state or federal court located
within Minnesota. Venue shall be in Minnesota and Lessee hereby waives local
venue and any objection relating to Minnesota being an improper venue to conduct
any proceeding relating to this Lease Agreement. At Lessor’s sole election and
determination, Lessor may select an alternative forum, including arbitration or
mediation, to adjudicate any dispute arising out of this Lease Agreement.

 

This Lease Agreement and associated Lease Schedule(s) constitute the entire
agreement between Lessor and Lessee with respect to the lease of the Equipment,
superseding all prior or contemporaneous understandings, agreements and
correspondence between the parties. No provision of this Lease Agreement or any
Lease Schedule shall be deemed waived, amended or modified by either party
unless such waiver, amendment or modification is in writing and signed by both
of the parties hereto. If any one or more of the provisions of this Lease
Agreement or any Lease Schedule is for any reason held invalid, illegal or
unenforceable, the remaining provisions of this Lease Agreement and any such
Lease Schedule will be unimpaired, and the invalid, illegal or unenforceable
provisions shall be replaced by a mutually acceptable valid, legal and
enforceable provision that is closest to the original intention of the parties.
Lessee agrees that neither the manufacturer, nor the supplier, nor any of their
salespersons, employees or agents are agents of Lessor.

 

Any notice provided for herein shall be in writing and sent by certified or
registered mail to he parties at the addresses stated on page 1 of this Lease
Agreement.

 

This Lease Agreement shall not become effective until executed and delivered by
Lessee to Lessor at Lessor’s offices at Edina, Minnesota and executed by Lessor.
If this Lease Agreement shall be executed by Lessor prior to being executed by
Lessee, it shall become void at Lessor’s option five (5) days after the date of
Lessor’s execution hereof, unless Lessor shall have received by such date a copy
of this Lease Agreement fully executed by a duly authorized representative of
Lessee.

 

This Lease Agreement is made subject to the terms and conditions included herein
and Lessee’s acceptance is effective only to the extent that such terms and
conditions are consistent with the terms and conditions herein. Any acceptance
that contains terms and conditions that are in addition to or inconsistent with
the terms and conditions herein will be a counter-offer and will not be binding
unless agreed to in writing by Lessor.

 

The terms used in this Lease Agreement, unless otherwise defined, shall have the
meanings ascribed to them in the Lease Schedule(s).

 

28.           REPOSSESSION

 

LESSEE ACKNOWLEDGES THAT, PURSUANT TO SECTION 19 HEREOF, LESSOR HAS BEEN GIVEN
THE RIGHT TO REPOSSESS THE EQUIPMENT SHOULD LESSEE BECOME IN DEFAULT OF ITS
OBLIGATIONS HEREUNDER. LESSEE HEREBY WAIVES THE RIGHT, IF ANY, TO REQUIRE LESSOR
TO GIVE LESSEE NOTICE AND A JUDICIAL HEARING PRIOR TO EXERCISING SUCH RIGHT OF
REPOSSESSION.

 

29.           Net Lease

This Lease Agreement is a net lease and Lessee’s obligations to pay all Lease
Charges and other amounts payable hereunder shall be absolute and unconditional
and, except as expressly provided herein, shall not be subject to any:
(i) delay, abatement, reduction, defense, counterclaim, set-off or recoupment;
(ii) discontinuance or termination of any license; (iii) Equipment failure,
defect or deficiency; (iv) damage to or destruction of the Equipment; or
(v) dissatisfaction with the Equipment or otherwise, including any present or
future claim against Lessor or the manufacturer, supplier, reseller, vendor of
the Equipment. To the extent that the Equipment includes intangible (or
intellectual) property, Lessee understands and agrees that: (i) Lessor is not a
party to and does not have any responsibility under any software license and/or
other agreement with respect to any software; and (ii) Lessee will be
responsible to pay all of the Lease Charges and perform all its other
obligations under this Lease Agreement despite any defect, deficiency, failure,
termination, dissatisfaction, damage or destruction of any software or software
license. Except as expressly provided herein, this Lease Agreement shall not
terminate for any reason, including any defect in the Equipment or Lessor’s
title thereto or any destruction or loss of use of any item of Equipment.

 

30.           Headings

 

Section headings herein are used for convenience only and shall not otherwise
affect the provisions of this Lease Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease Agreement to be
signed by their respective duly authorized representative.

 

Every Term Is Agreed to and Accepted:

Every Term is Agreed to and Accepted:

FIDELITY NATIONAL CAPITAL, INC.

SOUTHWEST WATER COMPANY

“LESSOR”

“LESSEE”

 

 

By:

 

 

By:

 

 

Print
Name:

 

 

Print
Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

4 of 4

--------------------------------------------------------------------------------


 

[g11421ka01i001.jpg]

LEASE SCHEDULE NO. SOU121407.A

 

 

This Lease Schedule is issued pursuant to the Lease Agreement No. SOU121407,
dated December 14, 2007. The terms and conditions of the Lease Agreement and
serial numbers contained on Certificates of Acceptance are a part hereof and
incorporated by reference herein. Lease Schedule SOU121407.A shall be divided by
Lessor into Lease Schedules SOU121407.A01, SOU121407.A02, and so on.

 

LESSOR:

LESSEE:

Fidelity National Capital, Inc.

Southwest Water Company

7701 France Avenue South, Suite 105

624 South Grand Avenue, Suite 2900

Edina, MN 55435

Los Angeles, CA 90017

 

 

SUPPLIER OF EQUIPMENT:

LOCATION OF INSTALLATION:

Various

Same As Above

 

Anticipated Equipment Cost: $30,000,000.00

Term of Lease from Commencement Date: 60 months

Monthly Lease Charge: The Monthly Lease Charge shall be the Equipment cost
multiplied by the Hardware Lease Rate Factor of 0.01804 and Software Lease Rate
Factor of 0.01903.

Anticipated Delivery and Installation: December 2007 through December 2008
Security Deposit: Lessee shall deliver a security deposit in the amount of the
Monthly Lease Charge. If no Event of Default has occurred, this security deposit
will be applied toward the Total Lease Charges associated with the last month of
this Lease Schedule.

 

EQUIPMENT:

 

 

 

Equipment

 

 

 

Description

Manufacturer

Quantity

Machine/Model

Including Features

 

Lessee shall pay the Interim Lease Charge on a pro-rata basis until all
Equipment is installed and the Lease Schedule commences. Lessor and Lessee agree
that each installation period shall end on the last day of each 90 day
installation period. Lessor and Lessee agree that the Interim Lease Charge
during the installation period will equal, but not exceed, 1.5 months multiplied
by the cost of the Equipment installed and accepted multiplied by the
appropriate lease rate factor. Lessor and Lessee agree that the installation
period will end on the last day of the month. If Lessee requests to extend the
90 day installation period and upon approval by Lessor, Lessee agrees to pay
rent during any 30 day extension after the initial 90 day installation period
equal to the monthly lease rate factor multiplied by the total cost of the
Equipment installed and accepted.

 

Every Term is Agreed to and Accepted:

Every Term is Agreed to and Accepted:

FIDELITY NATIONAL CAPITAL, INC.

SOUTHWEST WATER COMPANY

“LESSOR”

“LESSEE”

 

 

By:

 

 

By:

 

 

Print
Name:

 

 

Print
Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------